 
Exhibit 10.63
 
 
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
WHEREAS, David A. Green (“Green” or “Employee”) and Aytu Bioscience, Inc. (the
“Company”) are parties to an Employment Agreement dated December 18, 2017 (the
“Employment Agreement”);
 
WHEREAS, on November 4, 2019, the Company’s Compensation Committee approved an
equity grant to Green in the amount of 266,250 shares, but for various reasons,
Green’s shares were never granted or issued;
 
WHEREAS, based on the lapse in time since the approval of Green’s shares, the
Compensation Committee has approved the issuance of a cash payment of
$260,925.00 (“Cash Payment”) in lieu of the above-mentioned equity grant based
on the share price of $0.98 on November 14, 2019, to be paid to Green in two
equal installments;
 
WHEREAS, the Compensation Committee approved raising Green’s base salary to
$375,000, effective June 1, 2020, and to $400,000, effective January 1, 2021;
and
 
WHEREAS, the Compensation Committee approved an Equity Compensation Grant of
100,000 options with a four-year vesting schedule and 250,000 Restricted Shares
with a four-year vesting schedule, as set forth below;
 
THEREFORE, Green and the Company agree that the Employment Agreement shall be
modified as specifically set forth in this Amendment, but except as specifically
modified herein, shall remain in full force and effect as written:
 
1.
All capitalized but undefined terms in this Amendment shall have the meanings
ascribed to them in the Employment Agreement.
 
2.
Section 3(a) is amended to include:
Effective June 1, 2020, the Company shall pay Employee a Base Salary of $375,000
per annum, subject to standard deductions and withholdings, payable at least
monthly on the Company’s regular pay cycle for professional employees. Effective
January 1, 2021, the Company shall pay Employee a Base Salary of $400,000, per
annum, subject to standard deductions and withholdings, payable at least monthly
on the Company’s regular pay cycle for professional employees.
 
3.
Section 3(d) is amended to include:
 
The Company shall grant Employee 100,000 options with the schedule set forth in
the Option Agreement attached as Exhibit A to the Amendment. The Company shall
grant Employee 250,000 Restricted Shares with the schedule set forth in the
Restricted Stock Agreement attached as Exhibit B to the Amendment.
 
4.
Section 3 is amended to include the following subsection:
 
(e) Cash Payment in Lieu of Equity. The Company shall pay Employee a total of
$260,925.00, subject to standard deductions and withholdings. The payment will
be divided into two equal payments of $130,462.50, the first of which shall be
paid by the Company on June 30, 2020, and the second of which shall be paid by
the Company on July 1, 2021. The Company will enter a payment agreement that
obligates the Company to pay the full amount above, irrespective of any change
of control, termination, or separation from the Company, unless otherwise agreed
to in writing by the Employee and the Company.
 
5.
Section 7(e)(ii)(C) is amended to include:
 
(C)            
All vested stock options shall remain exercisable from the date of termination
until the expiration date of the applicable award. So long as the Section 8
below does not apply, then all options which are unvested at the date of
termination Without Cause or for Good Reason shall be accelerated as of the date
of termination such that the number of option shares equal to 1/24th the number
of option shares multiplied by the number of full months of Employee’s
employment hereunder shall be deemed vested and immediately exercisable by the
Employee. Any unvested options over and above the foregoing shall be cancelled
and of no further force or effect, and shall not be exercisable by the Employee.
Any issued restricted stock will immediately vest following the termination
date.
 
6.
Section 7(e)(ii) is amended to include the following subsection:
 
(E) In the event of a termination Without Cause or Change in Control, Employee
shall be paid a pro-rata amount of the target bonus determined by the percentage
of time Employee was employed during the fiscal year.
 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to Employment
Agreement to be executed as of the Effective Date.
 
 


 
 
 
 
 
Dated:
 
/s/ 
 
 
 
David A. Green, CFO
 
 
 

 

 

 
 
  Aytu Bioscience, Inc.
 
 
 
 
 
Dated:
 
/s/ 
 
 
 
Its: 
 
 
 

 

 


 


